Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “an oscillation circuit configured to generate an oscillation signal having a rising characteristic or a falling characteristic
according to a threshold voltage level; and a counter configured to count a number of rises or a number
of falls of the oscillation signal” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 11, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 12, the prior art of record does not teach claimed limitation: “a counter configured to count a number of rises or a number of falls of each of the first oscillation signal and the second oscillation signal, wherein the first oscillator generates the first oscillation signal according to a first threshold voltage level, and wherein the second oscillator generates the second oscillation signal different from the first oscillation signal according to a second threshold voltage level different from the first threshold voltage level” in combination with all other claimed limitations of claim 12.
Regarding Claim 13, the prior art of record does not teach claimed limitation: “a monitoring circuit arranged on the substrate and configured to generate an oscillation signal having a rising
characteristic or a falling characteristic according to a threshold voltage level and configured to count a number of rises or a number of falls of the oscillation signal” in combination with all other claimed limitations of claim 13.
Claims 14 – 20, the claims are allowed as they further limit allowed claim 13.

The closest references are found based on the updated search:
Hsieh et al. (US 2021/0341535 A1) discloses a device-under-test (DUT) coupled between a first node and a second node on a semiconductor wafer; and a built-in-self -test (BIST) circuit comprising: an oscillator configured to generate an oscillation signal, wherein the BIST circuit is configured to output a first alternating current (AC) signal on the first node, the first AC signal having a frequency of the oscillation signal; a first detection circuit configured to output a first direct current (DC) voltage on a first pad at a top surface of the semiconductor wafer (see claim 9).
Marr et al. (US 2020/0211914 A1) suggests a strain measurement circuit constructed on the semiconductor substrate and configured to measure strain parameters using the strain signals, the strain measurement circuit including: an oscillator configured to be driven by a strain signal of the strain signals produced by the OCSSs to generate an oscillation signal having a frequency being a function of the driving strain signal; and a counter configured to measure the frequency of the oscillation signal and produce a strain parameter of the measured strain parameters based on the frequency (see claim 8).
Kim et al. (US 2020/0105339 A1) teaches a ring oscillator to generate an oscillation signal, and wherein the X-ray detector is included in the ring oscillator (see claim 15).


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        11/6/2021